Richmond, P. J.
This is an action to recover for the value of sheep belonging to appellee, Lord, which had in some manner found their way into the possession of the appellant, Kimmins. The original action was commenced in the justice’s court, resulting in a judgment for appellee, and was .thereafter appealed to the county court, tried to a jury, and again resulted in a judgment for appellee in the sum of $120.57. To reverse this judgment appellant prosecutes this appeal.
The sole errors assigned are : That the court erred in admitting evidence over defendant’s objection; and, that the judgment is excessive and against the evidence.
The judgment must be affirmed upon the record as it stands. There is no bill of exceptions in the record signed and sealed *222by the judge; before whom the case was tried, exhibiting the testimony introduced on the trial. It has been repeatedly held that such a bill of exceptions signed and sealed, under the statute, is absolutely indispensable to warrant the hearing when the error relied on is that the judgment is unsupported by the evidence. Bergundthal v. Bailey et al., 15 Colo. 257.
As in the above entitled case, it may be said that it is unnecessary to put the decision upon this technical ground alone. A careful review of the testimony in the unsealed bill of exceptions would warrant us in saying that there is ample testimony to support the verdict of the jury and the action of the court in entering the judgment.
The judgment is affirmed.

Affirmed.